DETAILED ACTION
Status of Claims
Claims 1-20 have been canceled.
Claims 21-40 are newly added.
Claims 21-40 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021 is being considered by the examiner.

Claim Objections
Claims 21, 28, and 35 are objected to because of the following informalities:  “comprising and indication”.  Appropriate correction is required. It appears this should read “comprising an indication”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method, as claimed in claims 21-27, is directed to a process. Additionally, the computer readable medium, as claimed in claims 28-34, is directed to an apparatus. Furthermore, the system, as claimed in claims 35-40, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of providing a product information request. Specifically, representative claim 21 recites the abstract idea of:
	receiving a product information request for information about a product
determining a relationship between the product and a second user
generating, based on the relationship between the product and the second user, a product information request comprising an indication of the product and one or more options for responding to the product information request; and
providing the product information request for display based on the relationship between the product and the second user.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 21 recites the abstract idea of providing a product information request, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements int eh form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 21 is a certain method of organizing human activity because providing product information requests for information between users is a commercial or legal interaction because it is a sales activity. Additionally, providing product information requests, as claimed, occurs between at least two entities. Therefore, the claimed invention also recites managing interactions between people.
Thus, representative claim 21 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use,” the judicial exception has not been integrated into a practical application. In this case, representative claim 21 includes additional elements such as a first client device, a second client device, and a product information request interface with one or more selectable options. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as requiring the use of software to tailor information and provide it to the user on a generic computer (Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)). Similarly, specifying that the abstract idea of providing product information requests occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of providing product information requests and, thus, representative claim 21 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 21 are recited and described in a generic manner and merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 21 do not add anything that is not already present when they are considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…’ad[d] nothing… that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 21 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 21 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 21 is ineligible.
Dependent claims 22-27 do not aid in the eligibility of independent claim 21. For example, claims 22-27 merely further define the abstract limitations of claim 21.
Furthermore, it is noted that certain dependent claims include additional elements supplemental to those recite din independent claim 21: a social networking system (Claim 23 and 26). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s Specification. Additionally, the additional elements do not amount to significantly more because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or filed of use.
Dependent Claims 22, 24-25, and 27 do no recite additional elements supplemental those recited in claim 21. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 21.
Thus, dependent claims 22-27 are also ineligible.
Independent Claims 28 and 35 recite the same abstract idea recited in representative claim 21. Independent claim 28 recites the additional elements of a CRM comprising instructions, processor, and computing device. Independent Claim 35 recites the additional element of a system comprising at least one processor and at least one crm comprising instructions. The additional elements of independent claims 28 and 35 do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 21.
Similarly, the dependent claims 29-34 and 36-40 do not recite additional elements supplemental those recited in claims 22-27. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claims 22-27, respectively. Thus, dependent claims 29-34 and 36-40 are also ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 25-30, 32-37, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blitz (US 2013/0246225) in view of Mager et al. (US 2013/0054357).
Regarding Claims 21, 28, and 35, Blitz discloses a method comprising:
receiving, from a first client device associated with a first user, a product information request for information about a product (See at least paragraph [0006] disclosing receives input from a user, [0007] disclosing product, brand, company, [0043] disclosing analyzes input);
determining a relationship between the product and a second user associated with a second client device (See at least paragraph [0020]-[0022] & [0024] disclosing determining who of user’s contacts/friends has purchased a particular brand or product, identify another user, other users, contacts, friends, [0027] disclosing one or more contacts, influencer, [0043] disclosing user profile and analytics);
generating, based on the relationship between the product and the second user, a product information request interface comprising an indication of the product and one or more options for responding to the product information request (See at least paragraph [0025] disclosing tagged portions of user input may be highlighted or hyperlinked, [0031] & [0043] disclosing appropriate information to present in the interaction-transaction interface of the launch pad, [0043]-[0045] disclosing generate interface context includes user’s friends, contacts, social forum, [0039] disclosing sending the generated product information request to an advocate for the company or brand (customer relationship management interaction), [0008] disclosing initiate CRM interactions, [0046] disclosing to advocate of brand, [0003], [0006], Fig. 3, [0024]).
While Blitz discloses a customer relationship management interaction in a social forum with users including advocates for the brand or product (see paragraph [0021]), Blitz does not expressly provide for one or more selectable options for responding to the product information request and providing the product information request interface for display on the second client device based on the relationship between the product and the second user.
However, Mager discloses one or more selectable options for responding to the product information request and providing the product information request interface for display on the second client device based on the relationship between the product and the second user (Mager: see at least Fig. 10c disclosing selectable options, Fig. 4 disclosing I need to buy a stroller (product) which one should I choose is sent to the mommy group who response this one is great for us, Fig. 6 disclosing product request, [0073] disclosing send request to one or more users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the method of Blitz to include an interaction of sending the request to the identified users as taught by Mager. One of ordinary skill in the art would have ben motivated to expand the method of Blitz int his way since such a modification would have merely united elements of the prior art with no change to their respective functions thereby offering predictable results including increased flexibility and improved user control for interactive retail shopping.

Regarding Claims 22, 29, and 36, Blitz and Mager teach or suggest all of the limitations of claims 21, 28, and 35. Additionally, Mager discloses  receiving, from the second client device, a response to the product information request via user interaction with the one or more selectable options for responding to the product information request within the product information request interface; generating, from the response received from the second client device, a product information summary comprising indications of the user interaction with the one or more selectable options; and providing the product information summary for display via the first client device (Mager: see at least paragraph [0090] disclosing number of nods or nahs form various users can be counted and aggregated scores for the product are created and displayed for the user). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the method of Blitz to include an interaction of sending the request to the identified users as taught by Mager. One of ordinary skill in the art would have been motivated to expand the method of Blitz int his way since such a modification would have merely united elements of the prior art with no change to their respective functions thereby offering predictable results including increased flexibility and improved user control for interactive retail shopping.

Regarding Claims 23, 30, and 37, Blitz and Mager teach or suggest all of the limitations of claims 21, 28, and 35. Additionally, Mager further discloses determining, from a social graph of a social networking system, a relationship between the first user and the second user; wherein providing the product information request interface is further based on the relationship between the first user and second user (Mager: see at least paragraph [0139]-[0141]  disclosing product awareness graph each product has a product awareness graph including recent activity, exposure etc and product interest identification identify specific product or product category, [0135] disclosing product awareness graph to identify influences, [0046] disclosing launch pad logic determines … user interest threshold that identifies the user is interested in the brand or product and tags portion of input a link that launches an interaction, [0035] disclosing influencer has greater influence, captain of football team greater influencer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the method of Blitz to include an interaction of sending the request to the identified users as taught by Mager. One of ordinary skill in the art would have been motivated to expand the method of Blitz int his way since such a modification would have merely united elements of the prior art with no change to their respective functions thereby offering predictable results including increased flexibility and improved user control for interactive retail shopping.


Regarding Claim 25, 32, and 39, Blitz and Mager teach or suggest all of the limitations of claims 21, 28, and 35. Additionally, Blitz discloses determining the relationship between the product and the second user comprises determining that the second user has purchased the product; and providing the product information request interface is based on determining that the second user has purchased the product (Blitz: see at least paragraph [0004], [0020] disclosing suggestor bought particular item, [0022] disclosing launch pad determines how of users contacts has purchased a particular brand or product, [0029]).

Regarding Claims 26, 33, and 40, Blitz and Mager teach or suggest all of the limitations of claims 21, 28, and 35. Additionally, Mager discloses wherein determining the relationship between the product and the second user comprises determining, from a social graph of a social networking system and based on interaction of the second user in relation to the product, an edge between a node corresponding to the second user within the social graph and a node corresponding to the product within the social graph (Mager: see at least paragraph [0139]-[0141] disclosing product awareness graph, each product has a product awareness graph including recent activity, exposure etc. & product interest identification identify specific product or product category, [0135] disclosing product awareness graph to identify influencers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the method of Blitz to include an interaction of sending the request to the identified users as taught by Mager. One of ordinary skill in the art would have been motivated to expand the method of Blitz int his way since such a modification would have merely united elements of the prior art with no change to their respective functions thereby offering predictable results including increased flexibility and improved user control for interactive retail shopping.

Regarding Claims 27 and 34, Blitz and Mager teach or suggest all of the limitations of claims 21 and 28. Additionally, Mager discloses wherein generating the product information request interface is in response to receiving the product information request from the first client device and comprises customizing the one or more selectable options displayed within the product information request interface based on a relationship between the first user and the second user (Mager: see at least Fig. 10c disclosing selectable options, Fig. 4 disclosing I need to buy a stroller (product) which one should I choose is sent to the mommy group who response this one is great for us, Fig. 6 disclosing product request, [0073] disclosing send request to one or more users, [0068] disclosing selecting specific friends to answer  question with selections including different products).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the method of Blitz to include an interaction of sending the request to the identified users as taught by Mager. One of ordinary skill in the art would have been motivated to expand the method of Blitz int his way since such a modification would have merely united elements of the prior art with no change to their respective functions thereby offering predictable results including increased flexibility and improved user control for interactive retail shopping.

Claim(s) 24, 31, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blitz (US 2013/0246225) in view of Mager et al. (US 2013/0054357), and further in view of Goldman et al. (US 8,739,016).
Regarding Claims 24, 31, and 39, Blitz and Mager teach or suggest all of the limitations of claims 23, 30, and 37. However, the combination does not expressly provide for determining that the relationship between the first user and the second user satisfies a threshold degree of separation; wherein providing the product information request interface is based on determining that the relationship satisfies the threshold degree of separation.
However, Goldman discloses determining that the relationship between the first user and the second user satisfies a threshold degree of separation; wherein providing the product information request interface is based on determining that the relationship satisfies the threshold degree of separation (Goldman: see at least col 11, lines 39-55 disclosing degree of separation between people on social graph and eliminating certain connections that are less strong, col 12, lns 15-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Blitz/Mager with the threshold degree of separation between the first and second user, as taught by Goldman, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to find people of greater influence to the first user. See Goldman: col 1, lns 14-62.


Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
“The role of social networks in online shopping: information passing, price of trust, and consumer choice” (Guo, S., Wang, M., Leskovec, J., The role of social networks in online shopping: information passing, price of trust, and consumer choice, June 2011, In Proceedings of the 12th ACM conference on Electronic commerce, pps. 157-166.) disclosing using social networks to determine influence of information passing, specifically on products, based on things such as social proximity.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625